DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed June 16, 2021.

Status of Claims
1.	Claim 1 is pending and currently under consideration for patentability.
	Claims 2-7 are cancelled as of the June 16, 2021 claim amendment.

Response to Arguments
2. 	Applicant’s arguments with respect to claims 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Pilkington et al. (US PGPUB 2017/0368226) is introduced as the primary reference in the present rejection for disclosing a majority of the claimed subject matter.  Pallotta (US 3,013,557) is introduced as a secondary reference for disclosing and rendering obvious the piston slot and associated screwed tip limitations of claim 1. Additionally, applicant is reminded that apparatus claims are limited by their structure, and as long as the prior art structure is fully capable of performing any claimed functional limitations, then it reads on the claim.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
	Claim 1 recites “a hollow locking piece” in line 21.  However, claim 1 already provides antecedent basis for this structural limitations.  Therefore, claim 1 should instead recite --the hollow locking piece--.
	Claim 1 recites “a tube” in line 26.  However, claim 1 already provides antecedent basis for this structural limitations.  Therefore, claim 1 should instead recite --the tube--.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tube" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, in line 25 of claim 1, “the modular piston tube” lacks antecedent basis in the claim; however, this is the same tube as recited in line 9.  Accordingly, applicant is suggested to amend line 9 to read as --[[a modular piston tube (101)--, and to amend all subsequent recitations of “the tube (101)” to be --the modular piston tube (101)--.
Claim 1 recites the limitation "the adipose tissue" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the locking process" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the liquid" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the inner diameter" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pilkington et al. (US PGPUB 2017/0368226) in view of Pallotta (US 3,013,557).

6.	With regard to claim 1, Pilkington discloses an injector (fat conditioning apparatus, 1; abstract; Figs. 1, 6, 13-20; [0039-0040]) comprising: a piston nose seal (plug retention cap, 204) attached to a tip of a modular piston (plug body, 188), a modular piston pin (transfer syringe, 14) which provides back-
	While Pilkington discloses a piston pin connector (210), Pilkington is silent in regard to the hollow locking piece (164) including a piston pin slow in order for the detachable piston pin to be engaged with the tube.
	However, Pallotta discloses a combination syringe, shipping container and centrifuge tube (10; abstract; Figs. 1-6) comprising a modular piston locking piece (piston, 15) detachably connected to a piston pin (piston rod, 16) for back and forth translation within a tube (generally cylindrical body member, 11); wherein a piston slot (threaded end aperture, 15’’) is formed on the modular piston locking piece (15) in order for said detachable piston pin (16) to be engaged with the tube (11), and a screwed tip (threaded end, 16’) formed on the piston pin (16) in order to be connected to the piston pin slot (15’’; col. 1, line 68 - col. 2, line 25).
.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781